Exhibit 10.16

June 3, 2010

Barbara Berry

[ADDRESS]

CONSULTING AGREEMENT

Dear Barbara,

This letter will serve as the agreement (the “Agreement”) between Myriad
Pharmaceuticals, Inc. (“Myriad”), with a business address at 305 Chipeta Way,
Salt Lake City, Utah 84108, and Barbara Berry (the “Consultant”), with a
business address at [ADDRESS], that will cover the Consultant’s consulting
services to assist Myriad in matters concerning human resources (the
“Services”).

 

1. Term. This Agreement will be effective as of the date it is signed by both
parties and will continue in effect for a period of one (1) year from the date
this agreement is signed by both parties. This Agreement may be extended by
further written agreement between the Consultant and Myriad.

 

2. Services. The scope of Services will relate to consulting with Myriad in
matters concerning human resources. In exchange for the agreed consulting fee,
the Consultant will be reasonably available to consult by phone or in person at
Myriad, or another mutually agreeable site, with Myriad personnel. The dates for
visits to Myriad will be arranged by mutual agreement.

 

3. Compensation. Myriad will pay the Consultant an hourly fee for Services
rendered in the amount of one hundred fifty dollars ($150) per hour, rounded to
the nearest one-quarter hour. In addition, Myriad will reimburse Consultant for
the Consultant’s reasonable out-of-pocket expenses actually incurred, including
travel expenses, subject to advance written approval by Myriad. The Consultant
will be responsible for payment of all federal, state and local tax obligations
that arise from payments to the Consultant from Myriad under this Agreement. The
Consultant will provide Myriad with an invoice on a monthly basis for consulting
services actually rendered, which shall include a detailed description of the
Services rendered, dates on which such Services were rendered, a detailed
description of all expenses, the Consultant’s billing address and Social
Security Number/Federal Tax ID number. Myriad will not be obligated to reimburse
any expenses not documented with a receipt. Myriad does not reimburse travel
time.

 

4.

Confidentiality. During the term of this Agreement, Myriad may disclose certain
information concerning its business, products, services, proposed new products,



--------------------------------------------------------------------------------

Consulting Agreement

Page 2

 

 

proposed new services, technology, research results, designs, techniques,
formulas, computer programs, and other information and materials which embody
trade secrets or technical or business information which is confidential and
proprietary to Myriad and which is not generally known to the public
(collectively “Confidential Information”). The Consultant agrees not to disclose
or otherwise make use of any Confidential Information other than to perform
services for Myriad under this Agreement, without Myriad’s prior written
consent, which consent may be withheld in the sole discretion of Myriad. If the
Consultant is in doubt as to whether certain information is considered
confidential by Myriad, Myriad, upon request, shall advise the Consultant
whether such information is confidential. The obligations under this paragraph
will survive termination of this Agreement. The Consultant shall assume full
responsibility and liability to Myriad for any unauthorized use or disclosure of
any Confidential Information by Consultant.

 

5. Ownership of Work Products and Intellectual Property. Myriad shall have
complete and exclusive ownership of all ideas, discoveries, inventions,
deliverables and work product, including all materials, produced or reduced to
practice by the Consultant pursuant to this Agreement (the “Work Product”). All
Work Product, including but not limited to compositions of matter, processes,
machinery and apparatus, and uses thereof, which the Consultant may develop,
improve, discover or invent as a result of the Services, shall become the sole
property of Myriad and shall be immediately disclosed and assigned to Myriad.
Myriad shall have the right to publish, in its sole discretion, such
improvements, discoveries or inventions. All Work Product created hereunder
shall be done on a “WORKS FOR HIRE” basis.

 

6. Representations and Warranties. The Consultant represents and warrants that
all Services provided under this Agreement shall be original and independently
provided without use of any other third party’s equipment, facilities, funding,
or intellectual property rights.

 

7. Independent Contractor. The Consultant will perform all obligations under
this Agreement as an independent contractor, and not as an agent, employee or
representative of Myriad. The Consultant shall indemnify and hold Myriad
harmless from and against any and all claims for employment taxes or benefits,
if any, with respect to the Services performed hereunder.

 

8. Assignment. This Agreement will not be assignable nor will the performance of
obligations hereunder be delegable without the prior written consent of Myriad.

 

9. Termination. Myriad may terminate this Agreement at any time with or without
cause upon thirty (30) days written notice to the Consultant.



--------------------------------------------------------------------------------

Consulting Agreement

Page 3

 

10. Entire Agreement. This letter sets forth the entire agreement between Myriad
and the Consultant with regard to the Services. This Agreement may be modified
or amended only by an agreement in writing signed by both Myriad and the
Consultant.

 

11. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Utah, without reference to its choice
of law rules. Venue for any disputes arising under this Agreement shall be in
any state or federal court in and for Salt Lake County, Utah.

 

12. Effect on Stock Options. This Agreement does not constitute or grant
continued eligibility of the Consultant to participate in Myriad’s 2009
Employee, Director and Consultant Equity Incentive Plan.

 

13. This Agreement may be executed in separate counterparts, each of which shall
be deemed to be an original and both together shall be deemed to be one and the
same agreement. Facsimile signatures shall be accepted as originals.

If the terms of this Agreement are acceptable to you, please sign in the space
provided below and return one of the enclosed duplicate originals to Myriad,
Attention: General Counsel.

We look forward to working with you.

 

Sincerely,    Accepted: MYRIAD PHARMACEUTICALS, INC.    CONSULTANT /s/ Adrian N.
Hobden    /s/ Barbara Berry Date: 6/8/10    Date: 6/8/10